DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 06/30/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/30/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 4, 5, 10-12, and 15.
Applicants have introduced new claim 16.
Applicants have canceled claim 2.
Applicants have left claims 3, 6-9, 13, and 14 as previously presented/originally filed.
Claims 1 and 3-16 are the current claims hereby under examination.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 06/30/2022, with respect to claims 5 and 12 have been fully considered and are persuasive. Applicants have amended claims 5 and 12 to overcome the objections. The objections of claims 5 and 12 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112(b) - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 06/30/2022, with respect to claim 4 have been fully considered and are persuasive. Applicants have amended claim 4 to ensure clarity what alternatives are intended to be encompassed by the claim. The 112(b) rejection of claim 4 and 10-11 has been withdrawn. 
Claim Rejections - 35 USC § 112(d) - Withdrawn
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 06/30/2022, with respect to claim 15 have been fully considered and are persuasive. Applicants have amended claim 15 to depend from claim 14. The 112(d) rejection of claim 15 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 06/30/2022, with respect to claims 1-15 have been fully considered and are persuasive. The declaration under 37 CFR 1.130(a) filed on 06/30/2022 is sufficient to overcome the rejection of claims 1-15 based on Pal et al. (“Early detection and monitoring of chronic wounds using low-cost, omniphobic paper-based smart bandages”), hereinafter referred to as Pal. The declaration filed on 06/30/2022 provides evidence that the disclosure of Pal was made by the inventors of the instant application and/or obtained the subject matter disclosed directly from the inventors of the instant application. The 102(a)(1) rejection of claims 1-15 has been withdrawn in view of the 102(b)(1)(A) exception. 
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Glavan et al. (“Rapid fabrication of pressure-driven open-channel microfluidic devices in omniphobic Rf paper”), hereinafter referred to as Glavan, in view of Aizenberg et al. (Pub. No. US 2015/0209198), hereinafter referred to as Aizenberg.
The claims are generally directed towards a device and a method for detecting a condition of a wound and monitoring changes in the condition of the wound, which device comprises: a bandage comprising a first surface configured to face healthy skin or wounded tissue, and a second surface on the opposite side of the first surface; a detachable potentiostat, wherein the detachable potentiostat is configured to be attached to the second surface of the bandage; a porous, chemically modified omniphobic pad comprising a first side configured to be attached to the first surface of the bandage, and a second side that is on the opposite side of the first side; a sensor deposed on the second side of the porous, chemically modified omniphobic pad, wherein the sensor comprises a working electrode, a counter electrode, and a reference electrode; and an absorbent pad deposed on the second side of the porous, chemically modified omniphobic pod onto which dis deposed on the sensor; wherein the detachable potentiostat is configured to be connected to the sensor through a plurality of pathways on the bandage to enable communications between the potentiostat and the sensor and to measure electrochemical response and impedance.
Regarding Claim 1, Wang discloses a device for detecting a condition of a wound and monitoring changes in the condition of the wound (Abstract, “non-invasive epidermal electrochemical sensor”, Fig. 1A, and para. [0096]), which device comprises: 
a bandage (Fig. 1A and 6A) comprising a first surface configured to face healthy skin or wounded tissue, and a second surface on the opposite side of the first surface (Fig. 6A, para. [0006], “non-invasive epidermal electrochemical sensor device includes a flexible substrate including an electrically isolative material structured to adhere to skin of a user …”); 
a detachable potentiostat (Fig. 6A and 6B), wherein the detachable potentiostat is configured to be attached to the second surface of the bandage (para. [0142], “processing and communications unit can include ... a potentiostat …”, the potentiostat is capable of being detached from the second (top) surface of the sensor device, and para. [0143], “electronic system can be a portable device that attaches and detaches from the device”); 
a sensor (Fig. 1A), wherein the sensor comprises a working electrode, a counter electrode, and a reference electrode (para. [0108], “non-invasive electrochemical sensor device …. Including a working electrode, a counter electrode and reference electrode…”)); 
wherein the detachable potentiostat is configured to be connected to the sensor through a plurality of pathways on the bandage to enable communications between the potentiostat and the sensor and to measure electrochemical response and impedance (Fig. 6A and 6B, electrical pathways are shown connecting the electrode assembly to the processing and communications unit, para. [0142], “electrochemical sensor electrode assembly with an integrated processing and communications unit … potentiostat (sensor signal acquirer) …”, para. [0229], and para. [0247], “electrochemical sensor devices … type of detection methodology … and/or electrochemical impedance spectroscopy …”).
However, Wang does not explicitly disclose a porous, chemically modified omniphobic pad comprising a first side configured to be attached to the first surface of the bandage, and a second side that is on the opposite side of the first side, and the sensor is deposed on the second side of the porous omniphobic pad. 
Glavan teaches of a porous, chemically modified omniphobic pad (Fig. 1, “omniphobic paper”, Abstract, pg. 2922, right col., para. 1, pg. 2925, left col., para. 5). Glavan teaches that the omniphobic pad includes a first side and a second side that is on the opposite side of the first side (Fig. 1, ii, the omniphobic paper has two sides). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by Wang to explicitly include a porous, chemically modified omniphobic pad on the bandage, with the sensor deposed on the pad. Glavan teaches that the chemically modified omniphobic paper allow for the reduced adsorption of hydrophobic compounds due to the oleophobicity of the surface (pg. 2928, Conclusions, para. 1). Glavan further teaches and suggests that the omniphobic paper can be used in biomedical fluid handling, clinical diagnostics, and microfluidic and electronic systems (pg. 2928, Conclusions, para. 3). Therefore, one of ordinary skill in the art would have recognized the benefit and suggestions taught by Glavan to use an omniphobic pad in a device for detecting wound conditions to allow for hydrophobic compounds to not absorb before being detected by the sensor. 
However, modified Wang does not explicitly disclose an absorbent pad deposed on the second side of the porous, chemically modified omniphobic pad onto which is deposed on the sensor.
Aizenberg teaches of a liquid repellant surface having selective wetting and transport properties for use in bandages and wound dressings (Abstract and para. [0009]). Aizenberg further teaches that the article can further comprise an absorbent backing layer on a second side of the article (para. [0177]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Wang to additionally include an absorbent pad. Aizenberg teaches that an absorbent pad along with the wound dressing or bandage would allow for protecting the wound and allows for drainage of the exudate fluid from the wound to the absorbent layer (para. [0118]). One of ordinary skill in the art would have recognized that an absorbent layer would allow for the bandage to collect exudate fluid, and easily sense the fluid on the electrodes. 
Regarding Claim 3, modified Wang discloses the device of claim 1, wherein the electrodes of the sensor are printable electrodes, sprayed electrode, laminated electrodes, or sewed electrodes (para. [0255], “screen printing can be employed for the formation of thick-film electrodes …”).
Regarding Claim 4, modified Wang discloses the device of claim 1, wherein one or more chemical materials are provided between one or more electrodes to facilitate the sensing of at least one of the following: wound-exudate, sweat, tissue, analytes, or signals generated by the tissue under the bandage (para. [0108], “biocompatible and conductive hydrogel layer can be disposed over the electrodes to assist the flow of the extracted ISF to the electrochemical sensor …”).
Regarding Claim 5, modified Wang discloses the device of claim 1, wherein the sensor is configured to detect pH (para. [0278], “epidermal chemical monitoring, e.g., including pH measurements”), bacterial infections, an onset of pressure ulcers, uric acid, subcutaneous tissue impedance or any combination thereof.
Regarding Claim 6, modified Wang discloses the device of claim 1, wherein the porous omniphobic pad is porous omniphobic paper (Glavan, pg. 2923, left col., “cardstock paper”).
Regarding Claim 7, modified Wang discloses the device of claim 3, wherein the electrodes are made of metals, metallic alloys, conductive polymers, organic conductors, conductive ceramic, nanoparticles, liquid metals, conductive textiles, conductive foams, conductive inks, or any combination thereof (para. [0255], “extrude a specially-formulated ink in order to transfer an identical electrode pattern on the substrate” and para. [0219], “electrically conductive material can include a conductive ink”).
Regarding Claim 8, modified Wang discloses the device of claim 7, wherein the electrodes are made of Ag/AgCl ink, carbon ink, or a combination thereof (para. [0219], “conductive ink, e.g., including … silver chloride”).
Regarding Claim 9, modified Wang discloses the device of claim 1, wherein the detachable potentiostat is wearable, rechargeable and/or reusable (Fig. 6A and 6B, processing and communications unit and potentiostat is attached to the skin of the user in Fig. 6A, and para. [0142], “non-invasive electrochemical sensor … potentiostat”).
Regarding Claim 12, modified Wang discloses the device of claim 1, wherein one or more electrodes are selectively coated with a conductive hydrogel to minimize the electrical impedance between the skin or the tissue and the electrodes (para. [0108], “biocompatible and conductive hydrogel layer can be disposed over the electrodes to assist the flow of the extracted ISF to the electrochemical sensor …”).
Regarding Claim 13, modified Wang discloses the device of claim 3, wherein the printable electrodes are stencil printed (para. [0255], “extrude a specially-formulated ink in order to transfer an identical electrode pattern on the substrate”).
Regarding Claim 16, modified Wang discloses the device of claim 1.
However, modified Wang does not explicitly disclose wherein the porous omniphobic pad is chemically modified using fluorinated alkytrichlorosilanes (RSiCl3). 
Glavan further teaches the paper can be chemically modified using fluorinated alkytrichlorosilane (Abstract, pg. 2922, right col., para. 1, pg. 2923, left col., “choice of materials”, para. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous omniphobic pad to be explicitly chemically modified with fluorinated alkytrichlorosilanes. Glavan teaches that fluorinated alkytrichlorosilanes renders the paper omniphobic while still preserving the mechanical properties of the paper (Abstract), while being a low cost method (pg. 2923, left col., “choice of materials”, para. 2). Therefore, one of ordinary skill would have recognized that using fluorinated alkytrichlorosilanes would be a low cost way of rendering paper omniphobic, while still maintaining mechanical properties of the paper.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Glavan et al. (“Rapid fabrication of pressure-driven open-channel microfluidic devices in omniphobic Rf paper”), hereinafter referred to as Glavan, in view of Aizenberg et al. (Pub. No. US 2015/0209198), hereinafter referred to as Aizenberg, as applied to claim 4 above, and further in view of Moiz et al. (“Effect of isopropyl alcohol for bimodal dispersion of silver nanoparticles inside polyaniline emeraldine base thin film”), hereinafter referred to as Moiz.
Regarding Claim 10, modified Wang discloses the device of claim 4, wherein the chemical materials include polyaniline emeraldine base for pH measurement (para. [0282], “polyaniline (PANi) exhibits pH-sensitive conductivity … thin films of PANi can be produced on the patterned electrodes or other structures …”).
However, modified Wang does not explicitly disclose the chemical materials also include silver micro flakes.
Moiz teaches of silver nanoparticles inside a polyaniline emeraldine base (Abstract, Fig. 1, section 2.2 and 2.3). Moiz further teaches that Ag nanoparticles inside the polyaniline polymer along with isopropyl alcohol allow for a better electrical response (Fig. 5, pg. 1113, section 1, right col). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyaniline emeraldine base disclosed by modified Wang to explicitly include silver nanoparticles as taught by Moiz. Moiz teaches that the silver nanoparticles along with isopropyl alcohol allow for a higher conductivity and allows for a more uniform dispersion of the silver nanoparticles (pg. 1116, section 3.4). One of ordinary skill in the art would have recognized the benefit of greater dispersion and higher conductivity as taught by Moiz and would have been motivated to apply the teachings for pH sensing (pg. 1116, section 3.4), as suggested by Moiz (pg. 1117, section 5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Glavan et al. (“Rapid fabrication of pressure-driven open-channel microfluidic devices in omniphobic Rf paper”), hereinafter referred to as Glavan, in view of Aizenberg et al. (Pub. No. US 2015/0209198), hereinafter referred to as Aizenberg, as applied to claim 4 above, and further in view of Hsiung et al. (Pub. No. US 2007/0240983), hereinafter referred to as Hsiung.
Regarding Claim 11, modified Wang discloses the device of claim 4.
However, modified Wang does not explicitly disclose wherein the chemical materials include uricase and potassium ferricyanide for uric acid measurement.
Hsiung teaches an amperometric sensor for uric acid (Abstract, para. [0028], and Fig. 1). Hsiung further teaches that uricase can be fixed on the electrode, along with potassium hexacyanoferrate (III) added to a working buffer solution (para. [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more electrodes disclosed by modified Wang to include uricase and potassium ferricyanide for uric acid measurement. Hsiung teaches that uricase and potassium hexyanoferrate (III) allow for the sensor to avoid interferences when determining a concentration of uric acid (para. [0015]). One of ordinary skill in the art would have recognized that avoiding interferences would lead to more accurate results in uric acid.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2017/0325724), hereinafter referred to as Wang, in view of Glavan et al. (“Rapid fabrication of pressure-driven open-channel microfluidic devices in omniphobic Rf paper”), hereinafter referred to as Glavan, in view of Aizenberg et al. (Pub. No. US 2015/0209198), hereinafter referred to as Aizenberg, as applied to claim 1 above, and further in view of Shamim et al. (Pub. No. US 2018/0055359), hereinafter referred to as Shamim.
Regarding Claim 14, modified Wang discloses the device of claim 1 and a method of monitoring condition changes with a mobile device (para. [0116], “non-invasive electrochemical sensor device is connected to an external electronic system, which can be portable and/or wearable on the user to analyze acquired sensor signals and produce data on the analyte … information transmitted wirelessly from the electronic system to a user computing device … smartphone”).
However, modified Wang does not explicitly disclose a method of detecting a wound condition by attaching the device of claim 1 to a wounded skin area of a patient.
Shamim teaches of a wound dressing device with reusable electronics for wireless monitoring and a method of using the wound dressing device (Abstract and para. [0026]). Shamim further teaches the wound dressing device can be placed over a wound to monitor subject health parameters, such as bleeding, pH levels, blood sugar levels, and external pressure (para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device disclosed by modified Wang to monitor condition changes in a wound by placing the device over a wound. Shamim teaches that adhesive bandages are common for placing over a wound and a smart wound dressing can include sensors in order to monitor subject health changes and alert the patient of any abnormality in the wound healing processing (para. [0043-0044]). 
Regarding Claim 15, modified Wang discloses the method of claim 14, wherein the condition to be monitored comprises bacterial infections in open wounds, the onset of pressure ulcers, subcutaneous tissue impedance, pH, pressure ulcer, uric acid, or any combination thereof (para. [0278], “epidermal chemical monitoring, e.g., including pH measurements”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791